                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

     ALLIED PROPERTY &
     CASUALTY INSURANCE
     COMPANY,

                    Plaintiff                                       6:21-cv-564
                                                   Civil Action No.__________________
             v.

     JONES STEPHENS CORP.,

                    Defendant


                                      NOTICE OF REMOVAL



        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Jones Stephens Corp. (“Jones

Stephens”), by and through the undersigned counsel, hereby remove this action from

the District Court, 169th Judicial District, for Bell County, Texas, to the United States

District Court for the Western District of Texas.

        Removal is based on complete diversity. In support of its notice, Defendant

states as follows:

I.      BACKGROUND

        1.        This case was originally filed by the Plaintiff in the District Court, 169th

Judicial District, for Bell County, Texas on April 29, 2021 relating to real property



                                                                                   Page 1 of 6
Dixon, Dick/Allied Property v. Jones Stephens Corp.
Civil Action No.:
Notice of Removal


located at 617 Bluebonnet Lane in Temple, Texas. (Plaintiff’s Original Pet. § IV, ¶

1). In accordance with 28 U.S.C. § 1446(a), a copy of all process, pleadings and

orders received by Defendant are attached as Exhibit “A”.

         2.       Plaintiff is a corporation which conducts business in the State of Texas.

(Plaintiff’s Original Pet. § III, ¶ 1).

         3.       In the Petition, Plaintiff states claims against Defendant to recover

damages associated with the failure of a water supply line which was allegedly

manufactured, marketed and sold by this Defendant. (Plaintiff’s Original Pet. § IV.).

         4.       This Defendant is an Alabama corporation. (Plaintiff’s Original Pet. §

III, ¶ 2).

         5.       Plaintiff seeks damages against this Defendant in an amount which

exceeds $146,046.92. (Plaintiff’s Original Pet. § VII, ¶ 1).

         6.       Defendant filed a timely answer to the Original Petition in the State

District Court on June 1, 2021. A copy of the Answer is attached as “Exhibit B.”

II.      VENUE

         7.       The United States District Court for the Western District of Texas,

Waco Division, is the proper place to file this Notice of Removal under 28 U.S.C. §

1441(a) because it is the federal district court that embraces the place where the

original action was filed and is pending.




                                                                                Page 2 of 6
Dixon, Dick/Allied Property v. Jones Stephens Corp.
Civil Action No.:
Notice of Removal


III.     TIMELINESS OF REMOVAL

         8.       Plaintiff filed the Complaint on April 29, 2021.

         9.       This Defendant was served with the Complaint through its agent for

service of process on May 6, 2021.

         10.      This Notice of Removal is timely under 28 U.S.C. § 1446(b)(1) and

(c)(1) as it is filed within thirty (30) days of receipt of the Complaint by the

Removing Party and within one (1) year of the State Court Action being filed.

IV.      BASIS FOR REMOVAL – DIVERSITY JURISDICTION

         11.      This Court has original jurisdiction pursuant to 28 U.S.C § 1332(a), and

this matter is therefore removable to this Court pursuant to 28 U.S.C. § 1441(a),

because there is complete diversity of citizenship among the parties and the amount

in controversy exceeds $75,000 exclusive of interest and costs (hereinafter

“Diversity Jurisdiction”).

V.       DIVERSITY OF THE PARTIES

          12. Plaintiff’s Original Petition alleges Plaintiff is a corporation which

conducts business in Texas. (Plaintiff’s Original Pet. § III, ¶ 1).

         13.      Although not specified in Plaintiff’s Original Petition, Plaintiff’s filings

with the Iowa Secretary of State make clear Plaintiff is an Iowa corporation with

principal place of business in the State of Iowa. (See Iowa Secretary of State

Business Entity Summary, attached hereto and incorporated herein as Exhibit “C”).


                                                                                   Page 3 of 6
Dixon, Dick/Allied Property v. Jones Stephens Corp.
Civil Action No.:
Notice of Removal


         14.      Plaintiff’s Original Petition alleges this Defendant is a corporation

located at 3249 Moody Parkway, Moody, Alabama 35004. (Plaintiff’s Original Pet.

§ III, ¶ 1).

         15.      Because Plaintiff, Allied Property & Casualty Insurance Company

(Iowa), and Defendant, Jones Stephens Corp. (Alabama), are the only two parties to

this action and complete diversity exists, and the amount in controversy exceeds

$75,000, diversity jurisdiction is proper in this matter.

VI.      NOTICE OF REMOVAL FILED WITH THE STATE DISTRICT COURT FOR BELL

         COUNTY, TEXAS

         16.      Concurrently with this Notice of Removal, Defendant will file a copy

of this Notice with the District Court, 169th Judicial District, of Bell County Texas.

In accordance with 28 U.S.C. § 1446(d), Defendants will give written notice to the

Plaintiff by contemporaneously serving this Notice of Removal on Plaintiff.

         17.      If any question arises as to the propriety of the removal of this action,

Defendant respectfully requests the opportunity to present a brief and oral argument

in support of its position that this case is removable. See Sierminski v. Transouth

Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000) (announcing general rule that post-

removal evidence in assessing removal jurisdiction may be considered by the Court).




                                                                                Page 4 of 6
Dixon, Dick/Allied Property v. Jones Stephens Corp.
Civil Action No.:
Notice of Removal


VII.      JURY DEMAND

         18.      Defendant Jones Stephens Corp. asserts its right under the Seventh

Amendment to the U.S. Constitution and demands, pursuant to Federal Rule of Civil

Procedure 38, a trial by jury on all issues.

VIII. CONCLUSION

         19.      For the foregoing reasons, Defendant respectfully requests that this

civil action be, and is hereby, removed to the United State District Court for the

Western District of Texas, Waco Division, that this Court assume jurisdiction of this

civil action, and that this Court enter such other and further orders as may be

necessary to accomplish the requested removal and promote the ends of justice.

Defendant further requests a trial by jury, and all further relief at law and in equity

to which it is justly entitled.

                                                      Respectfully submitted,


                                                      THOMAS C. SANDERS
                                                      Attorney at Law
                                                      P.O. Box 1860
                                                      Sugar Land, Texas 77487
                                                      EMAIL: tcsanders76@yahoo.com
                                                      TEL: (281)-242-9700
                                                      FAX: (281)-242-8340

                                                      By:   _/s/ Thomas C. Sanders____
                                                            Thomas C. Sanders
                                                            State Bar No. 17609900



                                                                                Page 5 of 6
Dixon, Dick/Allied Property v. Jones Stephens Corp.
Civil Action No.:
Notice of Removal


                                                           COUNSEL FOR DEFENDANT,
                                                           JONES STEPHENS CORP.



                                    CERTIFICATE OF SERVICE

      I hereby certify that, on the 3rd day of June, 2021, I served a copy of the above
and foregoing on counsel for all parties by:

X                 Facsimile transmission to the following:

                  Jasmine F. Robinson
                  Law Office of James A. Lawrence
                  105 Decker Drive, Suite 150
                  Irving, Texas 75062
                  Fax (855) 717-5349

X                 Email to: robij14@nationwide.com

X                 Placing a copy of same in the United States Mail, properly addressed
                  and first-class postage prepaid to the following:

                  (Same as above)

X                 Filing a copy of same with the District Clerk of Bell County, Texas




                                                      _/s/ Thomas C. Sanders____
                                                      THOMAS C. SANDERS




                                                                                   Page 6 of 6
